46 F.3d 1139w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The CITY OF LONG BEACH, and The State of California,Plaintiff-Appellants, Cross-Appellees,v.STANDARD OIL COMPANY OF CALIFORNIA, Defendant,andExxon Corporation, Defendant-Appellee, Cross-Appellant.
Nos. 93-55156, 93-55215, 93-55157, 93-55217, 93-55214.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  July 14, 1994.Decided:  Feb. 1, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION